FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-2314
                  _____________________________

JAMICHEA ZIEGLER,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Mark Borello, Judge.

                         November 1, 2019


PER CURIAM.

    Jamichea Ziegler appeals an order dismissing his motion for
postconviction relief with prejudice. Because Ziegler failed to
comply with multiple court orders and Florida Rule of Criminal
Procedure 3.850(d), we affirm.

     Two years after his 2014 conviction for attempted second-
degree murder and possession of a firearm by a convicted felon,
Ziegler filed his first motion for postconviction relief. He then filed
two amended motions. He also moved twice for leave to exceed the
50-page limit on such motions set forth in rule 3.850(d). The court
dismissed Ziegler’s amended motions as facially insufficient for
failing to comply with rule 3.850(d), and it denied his motions for
leave to exceed the 50-page limit. However, Ziegler was granted
leave to file an amended motion.

     Ziegler filed four more amended motions, raising 33 grounds
for relief in the first motion, 32 grounds in the second, 33 grounds
in the third, and 42 grounds in the fourth. The postconviction court
found that the first three motions were voluntarily dismissed and
dismissed the fourth motion for an insufficient oath. Still, the court
granted Ziegler another chance to amend his postconviction
motion pursuant to Spera v. State, 971 So. 2d 754 (Fla. 2007). But
the court included in its order a warning that Ziegler would not be
permitted to write his motion in a way to defeat the 50-page
limitation in rule 3.850(d), and that he should comply with the
margin, line-spacing, and legibility requirements of the rule.

     Ziegler then moved to add an oath to his fourth postconviction
motion that had been dismissed for lack of an oath. Ziegler
indicated that he wanted to rely on the grounds raised in that
motion. He declined the opportunity to file an amended motion or
re-submit his previous motion.

     The court dismissed Ziegler’s amended motion with prejudice
as an abuse of process. The court found that Ziegler drafted the
motion in a manner that violated the requirements for legibility,
margins, line spacing, and page limits in rule 3.850(d). The rule
requires motions to be “typewritten or hand-written in legible
printed lettering, in blue or black ink, double-spaced, with margins
no less than 1 inch on white 8 1/2 by 11 inch paper.” Fla. R. Crim.
P. 3.850(d). It also provides that “[n]o motion, including any
memorandum of law, shall exceed 50 pages without leave of the
court upon a showing of good cause.” Id.

     The Second District explained in Al-Hakim v. State, 87 So. 3d
836, 838 (Fla. 2d DCA 2012), that a handwritten motion containing
an excessive number of lines per page could be dismissed as
illegible or, depending on the number of pages, as violative of the
length limitations. The court further explained:




                                  2
      The clear intent of the amendment to rule 3.850(c) 1 was
      to relieve judges and their staffs from the burden of
      sifting through overlong and illegible motions. Before the
      amendment, the Fourth District in Ezer v. State, 10 So.3d
      1175, 1177 (Fla. 4th DCA 2009), reviewed an “excessively
      lengthy motion” and declared that “a strict page
      limitation should be imposed on rule 3.850 motions.” In
      the same vein, the Fourth District lamented that “[t]he
      laudable goals of post-conviction relief are lost when
      defendants abuse the process” by filing extremely long
      motions. Hedrick v. State, 6 So.3d 688, 691 (Fla. 4th DCA
      2009). By imposing a limit of fifty pages of specified size
      with explicit margins, the amendment tackled that
      problem. Like the margin requirement, double-spacing
      prevents evasion of the length limit by compression of an
      overlong motion into the required number of pages.

Id.

     Here, when it dismissed Ziegler’s postconviction motion and
granted leave to amend, the court specifically instructed Ziegler to
write legibly, and comply with the page limit, margin, and line-
spacing requirements of rule 3.850(d). Despite the court’s order,
Ziegler chose not to amend his motion. Instead, he relied on his
earlier-filed motion that was 49 pages long and contained 42
grounds for relief. The handwritten text is very small and illegible
at times. Each page typically includes 40-50 lines of text 2 and the
margins throughout the motion are typically less than 1 inch. 3 If




      1   3.850(d), formerly subsection (c), became effective on July 1,
2011.
      2A properly-formatted brief would include approximately 20
lines of text.
      3   Attached is a page from Ziegler’s 49-page motion.

                                     3
4
the motion had been drafted with the required margins and line-
spacing, it would easily exceed the 50-page limit. Based on these
violations of rule 3.850(d) and its earlier orders, the postconviction
court dismissed Ziegler’s postconviction motion.

     The record shows that the court gave Ziegler multiple
opportunities to amend his postconviction motion and warned him
at least two times to comply with rule 3.850(d). Because Ziegler
refused to comply with the rule, the court did not abuse its
discretion in dismissing the postconviction motion with prejudice.

    AFFIRMED.

B.L. THOMAS, ROWE, and OSTERHAUS, JJ., concur.
               _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



Jamichea Ziegler, pro se, Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.




                                  5